Title: To Thomas Jefferson from Mary Jefferson, [ca. 11 August 1790]
From: Jefferson, Mary
To: Jefferson, Thomas



Dear Papa
[ca. 11 Aug. 1790]

I have just received your last favour july 25 and am determined to write to you every day till I have discharged my debt. When we  were in Cumberland we went to Church and heard some singing Masters that sung verywell. They are to come here to learn my cousins to sing and as I know you have no objections to my learning any thing I am to be a scholar and hope to give you the pleasure of hearing an anthem. We had pease the 14 of may and strawberries the 17 of the same month tho not in that abundance we are accustomed to in consequence of a frost this spring. As for the martins swallows and whippoorwills I was so taken up with my chickens that I never attended to them and therefore cannot tell you when they came tho I was so unfortunate as to lose half of them for my cousin Bolling and myself have raised but 13 between us. Adieu my Dear Papa believe me to be your affectionate daughter,

Mary Jefferson

